DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 01/28/2020. Claims 1-7 are pending and examined below. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170020413 A1 (hereinafter referred to as “Otaka”), in view of US 20210208624 A1 (hereinafter referred to as “Kim”).
Regarding claim 1, Otaka, a sensor device, teaches a triboelectric wearable device for physiological monitoring (abstract), comprising:
a first element consisting of a first metallic contact (12A; pargraph [0045]; Figures 2A-B) and a second metallic contact (12B; paragraph [0045]; Figures 2A-B) between which is placed a dielectric layer (11; abstract; paragraph [0038], [0045]; Figures 2A-B), said first element being able to be placed in contact with a wrist of a user (paragraph [0038], [0045], [0068]; Figures 2A-B);
a second element overlapped and bonded to the first element (paragraph [0038], [0045]; Figures 2A-B); 
wherein in comprising an electronic interface (4 (has display, processor, and memory); paragraphs [0042]-[0044]; Figure 1) for acquiring and processing a signal generated by means of triboelectric effect in the blood vessels of the user near the wrist, said electronic interface being housed into the support element and connected to the first metallic contact and to the second metallic contact of the first element (paragraphs [0042]-[0044]; Figure 1), but Otaka does not teach a support element in which the sensor elements are attached too. 
Kim teaches a support element in the form of a wrist watch upon which sensor elements can be attached too (as shown in Figures 1-3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Otaka, to have a support element in the form of a wrist watch, as taught by Kim, since it would be the simple substitution of one known element (an adhesive as taught in Otaka) with another (a wrist watch strap to carry the sensor as taught by Kim) in order to achieve a predictable result namely a means of attaching the sensor to a user’s body.
NOTE: Though Otaka does not explicitly state that the device produces a triboelectric effect, Otaka does teach the same structure taught in the Instant Application of having two metallic contacts between a dielectric layer, and as such is capable of producing a triboelectric effect. 
Regarding claim 3, Otaka, in view of Kim, teaches wherein the second element anchored to the first element is composed of a dielectric polymer thin film made of PET (dielectric layer can be made of PET; paragraph [0158]).
Regarding claim 5, Otaka, in view of Kim, teaches wherein the electronic interface for acquiring the signal generated by means of the triboelectric effect is an electronic circuit able to acquire, amplify, filter and process said signal (paragraph [0043]-[0044],[0243]; as taught by Otaka).
Regarding claim 6, Otaka, in view of Kim, teaches wherein the support element is the case of a wristwatch (Figures 1-3; as taught by Kim).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otaka, in view of Kim, as applied to claim 1 above, and further in view of US 20210113132 A1 (hereinafter referred to as “Bhagat”).
Regarding claim 2, Otaka, in view of Kim, teaches a dielectric layer made of PET (paragraph [0158]) between a first and second metal (as discussed in claim 1 rejection), but does not explicitly teach wherein said dielectric layer placed between the first metallic contact and the second metallic contact is composed of a polymer thin film made of PVDF.
However, Bhagat, a vital signs monitor, teaches wherein the dielectric layer has a film made of PVDF (teaches PVDF may be used as a dielectric layer; paragraph [0058]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Otaka, in view of Kim, to use PVDF, as taught by Bhagat, since it would be the simple substitution of one known element (a dielectric layer made of PET as taught in Otaka) with another (a dielectric layer made of as taught by Kim) in order to achieve a predictable result namely an effective dielectric layer.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otaka, in view of Kim, as applied to claim 1 above, and further in view of US 20080077026 A1 (hereinafter referred to as “Banet”).
Regarding claim 4, Otaka, in view of Kim, teaches wherein the first element and the electronic interface are electrically connected by means of a wire, said wire being connected to the first metallic contact and to the second metallic contact (paragraph [0079]; as taught by Otaka), but does not explicitly teach the wire being a coaxial cable.
However, Banet, a sensor device, teaches using coaxial cables (paragraph [0031]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Otaka, in view of Kim, to use a coaxial cable, as taught by Banet, as this is commonly known as a means of connecting a sensor element to a computer/interface. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otaka, in view of Kim, as applied to claim 1 above, and further in view of US 20040220485 A1 (hereinafter referred to as “Rytky”).
Regarding claim 7, Otaka, in view of Kim, teaches a method for physiological monitoring by means of the device according to claim 1 (see claim 1 rejection above), characterized in comprising the steps: 
of placing the triboelectric wearable device over a wrist of a user near the radial artery placing the first element in contact with the skin of the user (as shown in Figures 1-3; as taught by Kim);
of acquiring the electrical signal generated by means of the triboelectric effect between corpuscles in motion into blood vessels of the user and the walls of said vessels, the electrical signal being detected by the triboelectric wearable device by means of a system consisting of electronic parts and connected to two contacts of the first element (as discussed in claim rejection 1 Otaka teaches a sensor structure capable of generating a triboelectric effect); but does not teach of closing an equivalent electrical circuit whose branches consist of the triboelectric wearable device and the body of the user placing at least a finger of a hand, said hand being different from the hand near which the triboelectric wearable device is placed, in contact with the second element.
However, Rytky teaches closing an equivalent electrical circuit whose branches consist of the triboelectric wearable device and the body of the user placing at least a finger of a hand, said hand being different from the hand near which the triboelectric wearable device is placed, in contact with the second element (paragraphs [0022]-[0026]; Figures 2A-B; 5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Otaka, in view of Kim, to have the user use another had to press that second element, as taught by Rytky, because doing so allows the device to contact the user’s skin and measure for physiological attributes of the user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792